 



Exhibit 10.62
WAIVER AND THIRD AMENDMENT
     WAIVER AND THIRD AMENDMENT, dated as of October 25, 2006 (this
“Amendment”), to the Loan and Security Agreement, dated as of August 1, 2005
(the “Loan Agreement”), among Del Global Technologies Corp. (“Del Global”), RFI
Corporation and Del Medical Imaging Corp. (collectively, the “Borrowers”) and
North Fork Business Capital Corporation (the “Lender”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Loan Agreement.
W I T N E S S E T H :
     WHEREAS, the Borrowers and the Lender are parties to the Loan Agreement,
under which the Lender has agreed to make, and has made, Loans and other
extensions of credit and accommodations to the Borrowers on the terms and
subject to the conditions set forth therein; and
     WHEREAS, the Borrowers have requested that the Lender agree, and the Lender
has agreed, (i) to waive Events of Default that have occurred and are continuing
and (ii) to amend certain provisions of the Loan Agreement, each upon the terms
and subject to the conditions set forth herein.
     NOW, THEREFORE, the Borrowers and the Lender agree as follows:
     SECTION 1 Waiver. Effective as of the date hereof, the Lender hereby waives
compliance with Sections 8.1(b), 8.2, 8.3(b), 8.4, 8.5(b) and 8.7 of the Loan
Agreement solely to the extent of the Borrowers’ failure to comply with the
covenant contained therein for the period ended July 31, 2006.
     SECTION 2 Amendments to the Loan Agreement. Effective as of the date
hereof, the Loan Agreement is amended as follows:
(a) The definition of “Adjusted U.S. Earnings” contained in Section 1.1 of the
Loan Agreement is amended and restated as follows:
“Adjusted U.S. Earnings” means Adjusted Earnings without giving effect to the
net income of Villa Sistemi or any adjustments thereto, but including any
dividends received from Villa Sistemi.”
(b) Section 7.2(c) is amended and restated as follows:
“(c) Corporate Changes, Etc. Each Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, merge or consolidate with any
Person or amend, alter or modify its Governing Documents or its legal name,
mailing address, chief executive office or principal places of business,
structure, status or existence, or liquidate or dissolve itself (or suffer any
liquidation or dissolution) or issue any capital stock or other equity interests

 



--------------------------------------------------------------------------------



 



other than (i) the issuance of shares of capital stock by Del Global upon the
exercise of warrants for shares of capital stock of Del Global or the issuance
of any other capital stock of Del Global so long as all the Net Cash Proceeds
thereof are applied to the outstanding amount of the Loans within three Business
Days of receipt thereof ; (ii) the issuance of shares of capital stock by Del
Global in exchange for shares of Villa Sistemi’s capital stock not owned by Del
Global as of the Closing Date; (iii) the issuance of shares of capital stock of
Del Global in connection with a rights offering, in form and substance
satisfactory to the Lender and (iv) an amendment to the certificate of
incorporation of Del Global to increase the aggregate number of shares of common
stock authorized to be issued by Del Global from 20,000,000 to 50,000,000.”
(c) Section 8.1(b) is amended and restated as follows:
“(b) After the Lender receives the Financial Statements and other documents
required under Section 7.1(k)(i) with respect to the fiscal year ended July 29,
2006 and so long as no Default has occurred and is continuing and
ExcessAvailability is at least $500,000, the Adjusted U.S. Earnings for any
period set forth below shall not be less than the amount set forth below
opposite such period:

              Minimum Adjusted U.S.   Period   Earnings  
 
       
November 1, 2005 through October 31, 2006
  $ 250,000  
February 1, 2006 through January 31, 2007
    300,000  
May 1, 2006 through April 30, 2007
    1,100,000  
August 1, 2006 through July 31, 2007
    1,750,000  
Each period of four consecutive fiscal quarters ending January 31, April 30,
July 31 and October 31 of each fiscal year thereafter
    1,750,000  

(d) Section 8.2 is amended and restated as follows:
     “SECTION 8.2 Adjusted Earnings. The Adjusted Earnings for any period set
forth below shall not be less than the amount set forth below opposite such
period:

2



--------------------------------------------------------------------------------



 



              Minimum Adjusted   Period   Earnings  
 
       
November 1, 2005 through October 31, 2006
  $ 3,250,000  
February 1, 2006 through January 31, 2007
    3,400,000  
May 1, 2006 through April 30, 2007
    4,750,000  
August 1, 2006 through July 31, 2007
    5,500,000  
Each period of four consecutive fiscal quarters ending January 31, April 30,
July 31 and October 31 of each fiscal year thereafter
    5,500,000  

(e) Section 8.3(b) is amended and restated as follows:
“(b) After the Lender receives the Financial Statements and other documents
required under Section 7.1(k)(i) with respect to the fiscal year ended July 29,
2006 and so long as no Default has occurred and is continuing and Excess
Availability is at least $500,000, the ratio of (i) the outstanding amount of
all Loans and all outstanding Letters of Credit to (ii) Adjusted U.S. Earnings
(on an annualized basis) shall not, as of the last day of any period set forth
below, be greater than the ratio set forth below opposite such period:

      Period   Maximum Senior U.S. Debt Ratio
 
   
November 1, 2005 through October 31, 2006
  18.0: 1.00
February 1, 2006 through January 31, 2007
  17.0: 1.00
May 1, 2006 through April 30, 2007
  6.70: 1.00
August 1, 2006 through July 31, 2007
  3.50: 1.00
Each period of four consecutive fiscal quarters ending January 31, April 30,
July 31 and October 31 of each fiscal year thereafter
  3.50: 1.00

(f) Section 8.4 is amended and restated as follows:
     “SECTION 8.4 Senior Debt Ratio. The ratio of (i) the outstanding amount of
all Loans and all outstanding Letters of Credit to (ii) Adjusted Earnings (on an
annualized basis) shall not, as of the last day of any period set forth below,
be greater than the ratio set forth below opposite such period:

3



--------------------------------------------------------------------------------



 



      Period   Maximum Senior Debt Ratio
 
   
November 1, 2005 through October 31, 2006 February 1, 2006 through January 31,
2007 May 1, 2006 through April 30, 2007 August 1, 2006 through July 31, 2007
Each period of four consecutive fiscal quarters ending January 31, April 30,
July 31 and October 31 of each fiscal year thereafter
  4.75: 1.00 4.50: 1.00 3.40: 1.00 3.00: 1.00 3.00: 1.00

(g) Section 8.5(b) is amended and restated as follows:
“(b) After the Lender receives the Financial Statements and other documents
required under Section 7.1(k)(i) with respect to the fiscal year ended July 30,
2006 and so long as no Default has occurred and is continuing and Excess
Availability is at least $500,000, the Fixed Charge Coverage Ratio for any
period set forth below shall not be less than the ratio set forth below opposite
such period:

          Period   Minimum Fixed Charge       Coverage Ratio  
 
       
November 1, 2005 through October 31, 2006
  Not applicable
February 1, 2006 through January 31, 2007
  Not applicable
May 1, 2006 through April 30, 2007
    1.10: 1.00  
August 1, 2006 through July 31, 2007
    2.00: 1.00  
Each period of four consecutive fiscal quarters ending January 31, April 30,
July 31 and October 31 of each fiscal year thereafter
    2.00: 1.00  

(h) Section 8.7 is amended and restated as follows:
     “Capital Expenditures. The aggregate amount of Borrowers’ consolidated
Capital Expenditures made or committed to be made in any fiscal year commencing
with the fiscal year ending July 30, 2007, shall not exceed $400,000.”
(i) Section 2.1(a) is amended and restated as follows:
“(a) The Lender agrees, subject to Section 2.5 and the other terms and
conditions of this Agreement, to make loans (“Revolving Credit Loans”) to the
Borrowers, from time to time

4



--------------------------------------------------------------------------------



 



from the Closing Date to but excluding the Expiration Date, at the
Administrative Borrower’s request to the Lender, in the aggregate principal
amount at any one time outstanding which, when combined with the aggregate
undrawn amount of all unexpired Letters of Credit, does not exceed (i) 85% of
Eligible Receivables plus (ii) 40% of Eligible Inventory, all of the foregoing
less such reserves as the Lender may establish in its sole discretion including,
without limitation a reserve in an amount equal to twice the amount of any
dilution of the Borrower’s Receivables from time to time (the “Borrowing Base”);
provided, however, that in no event shall the aggregate amount of the Revolving
Credit Loans and the Letters of Credit outstanding at any time(x) in respect of
Eligible Inventory exceed $2,000,000 or (y) exceed the Maximum Amount of the
Revolving Facility.”
(j) The $300,000 sinking fund reserve taken in March 2006 pursuant to
Section 2.1(a) is hereby reversed.
(k) Section 2.5(b)(iv) is hereby deleted in its entirety.
(l) The definition of “Sinking Fund Reserve” contained in Section 1.1 is hereby
deleted in its entirety.
     SECTION 3 Conditions of Effectiveness. This Amendment shall become
effective when, and only when, the Lender shall have received (a) counterparts
of this Amendment, duly executed by the Borrowers, and (b) payment of the costs
and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by the Lender in connection with this Amendment.
     SECTION 4 Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
               (a) Such Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York or
Delaware, as the case may be, and is qualified to do business under the laws of
such other jurisdictions in which its failure to so qualify could have a
Material Adverse Effect.
               (b) The execution, delivery and performance by such Borrower of
this Amendment (i) are within such Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (A) such
Borrower’s Governing Documents, (B) any Requirement of Law or (C) any Material
Contract and (ii) will not result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
such Borrower.

5



--------------------------------------------------------------------------------



 



               (c) No authorization, approval or other action by, and no notice
to or filing with, any Governmental Authority or other Person is required for
the due execution, delivery and performance by such Borrower of this Amendment.
               (d) This Amendment and the Loan Agreement as amended hereby
constitute the legal, valid and binding obligations of such Borrower enforceable
against such Borrower in accordance with their respective terms except as
enforceability may be limited by (i) bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and (ii) general principles of equity.
               (e) Except as specified in Schedule 6.1(r) to the Loan Agreement
and the litigation between Del Global and Jeffrey Moeller, there is no pending
or, to the best of such Borrower’s knowledge after due inquiry, threatened
litigation, contested claim, investigation, arbitration or governmental
proceeding by or against such Borrower before any court, Governmental Authority
or arbitrator which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect or which purports to affect the
legality, validity or enforceability of this Amendment or the Loan Agreement as
amended hereby.
(f) Except as specified in Section 1 hereof, no Default has occurred and is
continuing.
     SECTION 5 Reference to and Effect on the Loan Agreement.
               (a) On and after the date hereof, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” and words of like
import, and each reference in the other Loan Documents to the Loan Agreement
shall mean and be a reference to the Loan Agreement as amended hereby.
               (b) Except as specifically waived or amended above, (i) the Loan
Agreement and each other Loan Document shall remain in full force and effect and
are hereby ratified and confirmed by each of the parties hereto and (ii) the
Lender shall not be deemed to have waived any rights or remedies it may have
under the Loan Agreement, any other Loan Document or applicable law.
               (c) The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of or an
amendment to any right, power or remedy of the Lender under any of the Loan
Documents, or constitute a waiver of or an amendment to any provision of any of
the Loan Documents.
     SECTION 6 Costs and Expenses. The Borrowers agree to pay, on demand, all
reasonable out-of-pocket costs and expenses incurred by the Lender in connection
with the preparation, negotiation and execution of this Amendment (including,
without limitation, the reasonable fees and expenses of counsel to the Lender).
     SECTION 7 Counterparts; Telecopied Signatures. This Amendment may be
executed in counterparts and by the parties hereto in separate counterparts,
each of which when

6



--------------------------------------------------------------------------------



 



so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. This Amendment may be executed and
delivered by telecopier or other facsimile transmission with the same force and
effect as if the same were a fully executed and delivered original manual
counterpart.
     SECTION 8 GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
AMENDMENT, WHETHER SOUNDING IN CONTRACT, TORT OR EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS)
AND DECISIONS OF THE STATE OF NEW YORK.
SIGNATURES CONTINUE ON FOLLOWING PAGE

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            DEL GLOBAL TECHNOLOGIES CORP.
      By:   /s/ Mark A. Zorko         Name:   Mark A. Zorko        Title:  
Chief Financial Officer        RFI CORPORATION
      By:   /s/ Mark A. Zorko         Name:   Mark A. Zorko        Title:  
Chief Financial Officer        DEL MEDICAL IMAGING CORP.
      By:   /s/ Mark A. Zorko         Name:   Mark A. Zorko        Title:  
Chief Financial Officer        NORTH FORK BUSINESS CAPITAL CORPORATION
      By:   /s/ Robert R. Wallace         Name:   Robert R. Wallace       
Title:   Vice President     

8